Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed November 10, 2020, in which Claims 1-5 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the arch pad comprising: an arch pad”. The claim limitation is indefinite as it is unclear how the arch pad comprises itself, or if Applicant meant to claim a different, distinct structure. Claim 1 is rejected as best understood by examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vito (US 2011/0302805).
Regarding Claim 1, Vito discloses an arch pad (50) for shoes, the arch pad comprising: an arch pad provided with a block seating groove (18) that is formed in an area corresponding to an arch part of a foot (as seen in Fig.7A); and an arch block (52,54/20) disposed in the block seating groove, and formed to protrude more convexly than an upper surface (i.e. surface of 50 surrounding 18 as seen in Fig.7B) of the arch pad such that an upper surface of the arch block pressurizes the arch part of the foot (para.53, 55 & 57; as seen in Fig.1, 4 & 7A-7B), wherein the arch block comprises a base part (52) fixed to the block seating groove (18); and a deformation part (54/20) configured to be attachable/detachable from the base part so that a pressurization position of the arch part is adjusted depending on a position of the deformation part to be installed on the base part (para.55).

Regarding Claim 2, Vito discloses an arch pad according to claim 1, wherein a plurality of guide grooves (56) are formed on an upper surface of the base part (52) to be spaced apart from each other in parallel with a longitudinal direction of a shoe (as seen in Fig.7A), and guide protrusions (32 between 36) that are insertable into the guide grooves are formed to protrude from a lower surface of the deformation part (54/20), so that a pressurization position of the arch part is changed as the guide protrusions are inserted into different grooves of the guide grooves (para.55).

Regarding Claim 3, Vito discloses an arch pad according to claim 2, wherein the deformation part (54/20) is separated into a plurality of pieces so that a position or site of pressurizing the foot is adjusted depending on an arch shape of the foot (para.57).

Regarding Claim 5, Vito discloses an arch pad according to claim 1, wherein protrusions (32 between 36) are formed to protrude (i.e. downward) from a circumferential surface of the block seating groove (18) into the block seating groove, and fixation grooves (56) into which the protrusions are to be inserted are formed on an outer surface of the base part (52), so that the arch block (52,54/20) is fixed to the arch pad (50)(as seen in Fig.7B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vito (US 2011/0302805).
Regarding Claim 4, Vito discloses the invention substantially as claimed above, including varying the size, thickness, and arrangement of deformation part(s) (para.53, 55 & 57). Vito does not disclose the deformation part comprises a first deformation part disposed on one side of the base part; and a second deformation part disposed on another side of the base part, so that the first deformation part pressurizes one side of the arch portion of the foot, and the second deformation part pressurizes another side of the arch portion of the foot. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the deformation part of Vito in two pieces, in order to provide individualized support to a user’s foot. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732